OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

        . ..QFFIGIALSUSINESS                 • m&m>w® 
                                                                          SSSffiP   PITNEV BOWES .
                                     •BC U
           PENALTY FOR
                                                             02 1R
4/8/2015 PRIVATE USE
           FRBVATEUSE             • g|                       0002003152             APR09     2015

DELBOSQUE, GRISELDA Tr. Ct.cN&. flS^/St^Af0FROM ZWf2^13°61-01
The Court has dismissed your application for writ of habeas corpus without written
order; the sentence has been discharged. See Exparte Harrington, 310
S.W.3d 452 (Tex. Crim. App. 2010).

                                                                         Abel Acosta, Clerk

                             GRISELDA DELBOSQUE^
                                                                                              U'TF




            76127            iH,'lihHi,liiM,nlll'll'iiM'HM»Hiil^ii»ii,H,1i''l^li